                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JERMAINE JONES,
                                  11                                                    Case No. 18-cv-06231-RS
                                                      Petitioner,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                        ORDER OF DISMISSAL
                                  13
                                        CARLOS BOLANOS,
                                  14
                                                      Respondent.
                                  15

                                  16
                                  17                                       INTRODUCTION
                                  18          Petitioner seeks relief under 28 U.S.C. § 2254 from his state convictions. The
                                  19   petition for such relief is premature: petitioner was convicted in October of this year, but
                                  20   he has not yet been sentenced, nor has he exhausted his claims. Accordingly, the petition
                                  21   is DISMISSED without prejudice.
                                  22                                        BACKGROUND
                                  23          According to the petition, in October 2018 petitioner was convicted in the San
                                  24   Mateo County Superior Court of murder and other crimes, but has not yet been sentenced.
                                  25   (Pet., Dkt. No. 5 at 1-2; Dkt. No. 1 at 1.) Nor has he exhausted his claims in state court.
                                  26   (Dkt. No. 5 at 2.)
                                  27

                                  28
                                   1                                    STANDARD OF REVIEW
                                   2          This Court may entertain a petition for writ of habeas corpus “in behalf of a person
                                   3   in custody pursuant to the judgment of a State court only on the ground that he is in
                                   4   custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
                                   5   § 2254(a). A district court considering an application for a writ of habeas corpus shall
                                   6   “award the writ or issue an order directing the respondent to show cause why the writ
                                   7   should not be granted, unless it appears from the application that the applicant or person
                                   8   detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
                                   9   only where the allegations in the petition are vague or conclusory, palpably incredible, or
                                  10   patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
                                  11                                               DISCUSSION
                                  12          The petition will be dismissed as premature. The fact that petitioner has not been
Northern District of California
 United States District Court




                                  13   sentenced bars his habeas petition. The statute under which he seeks relief, 28 U.S.C.
                                  14   § 2254, requires that an applicant be “in custody pursuant to the judgment of a State
                                  15   court.” Because petitioner has not been sentenced, judgment has not been entered.
                                  16   Therefore, he is not in custody pursuant to a state court judgment. This Court lacks
                                  17   jurisdiction to hear his petition under section 2254 and must dismiss the petition for that
                                  18   reason. See Maleng v. Cook, 490 U.S. 488, 490-91 (1989).
                                  19          Even if he had been sentenced, the petition would be dismissed as unexhausted.
                                  20   Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings
                                  21   either the fact or length of their confinement are first required to exhaust state judicial
                                  22   remedies, either on direct appeal or through collateral proceedings, by presenting the
                                  23   highest state court available with a fair opportunity to rule on the merits of each and every
                                  24   claim they seek to raise in federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455
                                  25   U.S. 509, 515-16 (1982). If available state remedies have not been exhausted as to all
                                  26   claims, the district court must dismiss the petition. See Rose, 455 U.S. at 510.
                                  27

                                  28                                                                              ORDER OF DISMISSAL
                                                                                                               CASE NO. 18-cv-06231-RS
                                                                                      2
                                   1          Furthermore, even if the Court were to construe the petition under 28 U.S.C.
                                   2   § 2241, the statute under which persons can challenge a pre-judgment detention, the result
                                   3   would be the same. Under principles of comity and federalism, a federal court should not
                                   4   interfere with ongoing state criminal proceedings by granting injunctive or declaratory
                                   5   relief absent extraordinary circumstances (such as bad faith or harassment). See Younger
                                   6   v. Harris, 401 U.S. 37, 43-54 (1971). Younger abstention is required when (1) state
                                   7   proceedings, judicial in nature, are pending; (2) the state proceedings involve important
                                   8   state interests; and (3) the state proceedings afford adequate opportunity to raise the
                                   9   constitutional issue. See Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457
                                  10   U.S. 423, 432 (1982).
                                  11          Abstention would be appropriate here because all the elements of Younger are
                                  12   present. As to the first Younger element, the record demonstrates that petitioner’s state
Northern District of California
 United States District Court




                                  13   court proceedings are ongoing. As to the second Younger element, the Supreme Court has
                                  14   held that “a proper respect for state functions,” such as ongoing criminal proceedings, is an
                                  15   important issue of state interest. See Preiser v. Rodriguez, 411 U.S. 475, 491-92 (1973)
                                  16   (quoting Younger, 401 U.S. at 44). As to the third prong of Younger, the Court finds no
                                  17   reason petitioner cannot pursue his constitutional claims in state court. Furthermore, any
                                  18   interference by this Court in the state court proceedings would cause results disapproved of
                                  19   by Younger. SJSVCCPAC v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir. 2008) (citing
                                  20   cases). Nothing in the petition suggests there are extraordinary circumstances requiring
                                  21   this Court’s interference in state court criminal proceedings. Thus, Younger abstention
                                  22   would be applicable here.
                                  23                                         CONCLUSION
                                  24          The petition is DISMISSED without prejudice to petitioner filing a federal petition
                                  25   after he has exhausted his habeas claims in state court. The Clerk shall amend the docket
                                  26   to reflect that Carlos G. Bolanos, the Sheriff of San Mateo County, is the sole respondent
                                  27   in this action. Petitioner named the State of California as respondent. Bolanos is the sole
                                  28                                                                            ORDER OF DISMISSAL
                                                                                                             CASE NO. 18-cv-06231-RS
                                                                                     3
                                   1   proper respondent in this action, as he is the custodian having day-to-day control over
                                   2   petitioner, the only person who can produce “the body” of the petitioner. Brittingham v.
                                   3   United States, 982 F.2d 378, 379 (9th Cir. 1992) (quoting Guerra v. Meese, 786 F.2d 414,
                                   4   416 (D.C. Cir. 1986)).
                                   5          The Clerk shall terminate all pending motions, and enter judgment in favor of
                                   6   respondent. The filing fee has been paid. (Dkt. No. 11.)
                                   7          IT IS SO ORDERED.
                                   8   Dated: November ___,
                                                        8 2018
                                                                                        _________________________
                                   9
                                                                                            RICHARD SEEBORG
                                  10                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                           ORDER OF DISMISSAL
                                                                                                            CASE NO. 18-cv-06231-RS
                                                                                    4
